      Case 4:20-cv-00946 Document 1-10 Filed on 03/13/20 in TXSD Page 1 of 10


      Case 4:19-cv-04238 Document 11 Filed on 12/26/19 in TXSD Page 1 of 10



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 LOYDE BELL,                                      §
                                                  §
            Plaintiff,                            §
                                                  §
 V.                                               §       CIVIL ACTION NO. 4:19-cv-04238
                                                  §
 GEOVERA SPECIALTY                                §
 INSURANCE COMPANY, TEAM                          §
 ONE ADJUSTING SERVICES, LLC,                     §
 GAIL LOCKWOOD AND RAMIRO                         §
 CAZAS,                                           §

            Defendants.

                   DEFENDANT GAIL LOCKWOOD’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Defendant Gail Lockwood (“Lockwood”) and files her Original Answer to

Plaintiff Loyde Bell’s Original Petition subject to Defendant GeoVera Specialty Insurance

Company’s Election of Responsibility.         Lockwood would respectfully show the Court the

following:

                                 DISCOVERY CONTROL PLAN

        1.        Plaintiff’s paragraph number 1 does not appear to require an admission or denial.

To the extent a response is required, the allegations in Plaintiff’s paragraph number 1 are denied.

Lockwood avers that discovery, if any, is to be conducted under the Federal Rules of Civil

Procedure.

                                             PARTIES

        2.        Lockwood admits the allegations in Plaintiff’s paragraph number 2.


DEFENDANT GAIL LOCKWOOD’S ORIGINAL ANSWER                                                   PAGE 1
7593248v1

                                           EXHIBIT 10
08917.443
    Case 4:20-cv-00946 Document 1-10 Filed on 03/13/20 in TXSD Page 2 of 10


     Case 4:19-cv-04238 Document 11 Filed on 12/26/19 in TXSD Page 2 of 10



        3.     Lockwood is without knowledge sufficient to admit or deny the allegations

contained in Plaintiff’s paragraph number 3 and therefore denies the allegations.

        4.     Lockwood admits that Team One Adjusting Services, LLC engages in the business

of adjusting insurance claims. Lockwood denies the remainder of the allegations in Plaintiff’s

paragraph number 4.

        5.     Lockwood admits that she is a citizen of the State of Florida. Lockwood denies the

remainder of the allegations contained in Plaintiff’s paragraph number 5.

        6.     Lockwood is without knowledge sufficient to admit or deny the allegations

contained in Plaintiff’s paragraph number 6 and therefore denies the allegations.

                                       JURISDICTION

        7.     Lockwood denies that the 133rd Judicial District Court of Harris County, Texas,

has jurisdiction over this matter. Lockwood denies the remainder of the allegations contained in

Plaintiff’s paragraph number 7.

        8.     Lockwood denies the allegations contained in Plaintiff’s paragraph number 8.

        9.     Lockwood denies the allegations contained in Plaintiff’s paragraph number 9.

        10.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 10.

        11.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 11.

                                            VENUE

        12.    Lockwood denies that venue is proper in the 133rd Judicial District Court of Harris

County, Texas.

                                             FACTS

        13.    Lockwood admits the allegations contained in Plaintiff’s paragraph number 13.


DEFENDANT GAIL LOCKWOOD’S ORIGINAL ANSWER                                                  PAGE 2
7593248v1

                                         EXHIBIT 10
08917.443
    Case 4:20-cv-00946 Document 1-10 Filed on 03/13/20 in TXSD Page 3 of 10


     Case 4:19-cv-04238 Document 11 Filed on 12/26/19 in TXSD Page 3 of 10



        14.    Lockwood admits the allegations contained in Plaintiff’s paragraph number 14.

        15.    Lockwood admits the allegations contained in Plaintiff’s paragraph number 15.

        16.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 16.

        17.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 17.

        18.    Lockwood is without knowledge sufficient to admit or deny the allegations

contained in Plaintiff’s paragraph number 18 and therefore denies the allegations.

        19.    Lockwood is without knowledge sufficient to admit or deny the allegations

contained in Plaintiff’s paragraph number 19 and therefore denies the allegations.

        20.    Lockwood admits that she was assigned to participate in the adjustment of

Plaintiff’s claim. Lockwood denies the remainder of the allegations contained in Plaintiff’s

paragraph number 20.

        21.    Lockwood admits that she was assigned to participate in the adjustment of

Plaintiff’s claim. Lockwood denies the remainder of the allegations contained in Plaintiff’s

paragraph number 21.

        22.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 22.

        23.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 23.

        24.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 24.

        25.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 25.

        26.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 26.

        27.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 27.

        28.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 28.

        29.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 29.


DEFENDANT GAIL LOCKWOOD’S ORIGINAL ANSWER                                                PAGE 3
7593248v1

                                         EXHIBIT 10
08917.443
    Case 4:20-cv-00946 Document 1-10 Filed on 03/13/20 in TXSD Page 4 of 10


     Case 4:19-cv-04238 Document 11 Filed on 12/26/19 in TXSD Page 4 of 10



        30.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 30.

        31.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 31.

        32.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 32.

        33.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 33.

        34.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 34.

        35.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 35.

        36.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 36.

        37.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 37.

                                   CAUSES OF ACTION:

              CAUSES OF ACTION AGAINST DEFENDANTS LOCKWOOD AND CAZAS

                      NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                           UNFAIR SETTLEMENT PRACTICES

        38.   Lockwood admits that she participated in the adjustment of Plaintiff’s claim.

Lockwood denies the remainder of the allegations contained in Plaintiff’s paragraph number 38.

        39.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 39.

        40.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 40.

        41.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 41.

        42.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 42.

        43.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 43.

        44.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 44.

        45.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 45.

                    CAUSES OF ACTION AGAINST DEFENDANT TEAM ONE

                      NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
DEFENDANT GAIL LOCKWOOD’S ORIGINAL ANSWER                                                PAGE 4
7593248v1

                                       EXHIBIT 10
08917.443
    Case 4:20-cv-00946 Document 1-10 Filed on 03/13/20 in TXSD Page 5 of 10


     Case 4:19-cv-04238 Document 11 Filed on 12/26/19 in TXSD Page 5 of 10



                                UNFAIR SETTLEMENT PRACTICES

        46.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 46.

        47.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 47.

        48.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 48.

        49.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 49.

        50.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 50.

        51.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 51.

                        CAUSES OF ACTION AGAINST ALL DEFENDANTS

        52.    Plaintiff’s paragraph number 52 does not appear to require an admission or denial.

To the extent a response is required, the allegations in Plaintiff’s paragraph number 52 are denied.

                                                  FRAUD

        53.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 53.

        54.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 54.

        55.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 55.

                                CONSPIRACY TO COMMIT FRAUD

        56.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 56.

                         CAUSES OF ACTION AGAINST GEOVERA ONLY

        57.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 57.

        58.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 58.

        59.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 59.

                       NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                            UNFAIR SETTLEMENT PRACTICES

        60.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 60.
DEFENDANT GAIL LOCKWOOD’S ORIGINAL ANSWER                                                    PAGE 5
7593248v1

                                         EXHIBIT 10
08917.443
    Case 4:20-cv-00946 Document 1-10 Filed on 03/13/20 in TXSD Page 6 of 10


     Case 4:19-cv-04238 Document 11 Filed on 12/26/19 in TXSD Page 6 of 10



        61.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 61.

        62.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 62.

        63.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 63.

        64.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 64.

        65.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 65.

                     NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                          THE PROMPT PAYMENT OF CLAIMS

        66.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 66.

        67.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 67.

        68.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 68.

        69.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 69.

                          ACTS CONSTITUTING ACTING AS AGENT

        70.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 70.

        71.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 71.

                 BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

        72.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 72.

        73.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 59.

                                      KNOWLEDGE

        74.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 74.

                                        DAMAGES

        75.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 75.

        76.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 76.

        77.   Lockwood denies the allegations contained in Plaintiff’s paragraph number 77.
DEFENDANT GAIL LOCKWOOD’S ORIGINAL ANSWER                                               PAGE 6
7593248v1

                                       EXHIBIT 10
08917.443
    Case 4:20-cv-00946 Document 1-10 Filed on 03/13/20 in TXSD Page 7 of 10


     Case 4:19-cv-04238 Document 11 Filed on 12/26/19 in TXSD Page 7 of 10



        78.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 78.

        79.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 79.

        80.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 80.

        81.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 81.

        82.    Lockwood denies the allegations contained in Plaintiff’s paragraph number 82.

                                        JURY DEMAND

        83.    Plaintiff’s paragraph number 83 does not appear to require an admission or denial.

To the extent further response is required, Lockwood denies the allegations contained in Plaintiff’s

paragraph number 83.

                                    WRITTEN DISCOVERY

                                    REQUESTS FOR DISCLOSURE

        84.    Plaintiff’s paragraph number 84 does not appear to require an admission or denial.

To the extent further response is required, Lockwood denies the allegations contained in Plaintiff’s

paragraph number 84. Lockwood contends that discovery, if any, is to be conducted under the

Federal Rules of Civil Procedure.

                                    REQUESTS FOR PRODUCTION

        85.    Plaintiff’s paragraph number 85 does not appear to require an admission or denial.

To the extent further response is required, Lockwood denies the allegations contained in Plaintiff’s

paragraph number 85. Lockwood contends that discovery, if any, is to be conducted under the

Federal Rules of Civil Procedure.

                                       INTERROGATORIES




DEFENDANT GAIL LOCKWOOD’S ORIGINAL ANSWER                                                    PAGE 7
7593248v1

                                         EXHIBIT 10
08917.443
    Case 4:20-cv-00946 Document 1-10 Filed on 03/13/20 in TXSD Page 8 of 10


     Case 4:19-cv-04238 Document 11 Filed on 12/26/19 in TXSD Page 8 of 10



        86.     Plaintiff’s paragraph number 86 does not appear to require an admission or denial.

To the extent further response is required, Lockwood denies the allegations contained in Plaintiff’s

paragraph number 86. Lockwood contends that discovery, if any, is to be conducted under the

Federal Rules of Civil Procedure.

                                              PRAYER

        87.     Lockwood denies the entirety of the allegations contained in Plaintiff’s

unnumbered paragraph titled “Prayer” and denies that Plaintiff is entitled to any relief whatsoever.

                                  AFFIRMATIVE DEFENSES

        1.      Plaintiff’s claims against Lockwood are subject to mandatory dismissal pursuant to

Texas Insurance Code § 542A.006(c), as insurer GeoVera Specialty Insurance Company has

elected to accept whatever liability Lockwood as an agent might have to Plaintiff related to

Plaintiff’s claim.

        2.      Plaintiff’s claims are barred because she fails to state a claim upon which relief may

be granted. Plaintiff’s pleading instead merely cites provisions of the Insurance Code and

generically alleges that Lockwood violated these provisions.           Absent any specific factual

allegations, the pleading does not support a claim upon which relief can by granted.

        3.      Plaintiff’s claims are barred by the applicable statute of limitations.

        4.      Plaintiff’s claims are barred and/or subject to Texas Civil Practice & Remedies

Code §§ 41.001-.012, which pertains to the imposition of punitive damages.

        5.      Lockwood specifically denies any act or omission on her part that would justify any

claim for exemplary or punitive damages. In addition, any such claims against it are barred by the

United States and Texas Constitutions.          Plaintiff’s claims for punitive damages violate


DEFENDANT GAIL LOCKWOOD’S ORIGINAL ANSWER                                                      PAGE 8
7593248v1

                                           EXHIBIT 10
08917.443
    Case 4:20-cv-00946 Document 1-10 Filed on 03/13/20 in TXSD Page 9 of 10


     Case 4:19-cv-04238 Document 11 Filed on 12/26/19 in TXSD Page 9 of 10



Lockwood’s rights to due process and to be free from excessive fines, penalties, and punishment

under both Texas and federal law. Without limitation, Plaintiff has failed to plead any predicate

authorizing the recovery of punitive damages. Furthermore, to the extent Plaintiff seeks punitive

damages, such request should be denied as violating the equal protection rights guaranteed by the

Fifth and Fourteenth Amendments to the Constitution of the United States, the provisions of the

Eighth Amendment to the Constitution of the United States, and the Constitution of the State of

Texas, Article I, Sections 13 and 19.

        6.     Lockwood is without knowledge or information sufficient to form a belief as to

whether other defenses may apply in this matter. Lockwood expressly reserves her right to raise

any additional defenses that may be revealed by investigation or discovery.

        WHEREFORE, Defendant Gail Lockwood respectfully prays that Plaintiff take nothing by

his claims herein and for all other relief to which Defendant Lockwood is justly entitled.




DEFENDANT GAIL LOCKWOOD’S ORIGINAL ANSWER                                                    PAGE 9
7593248v1

                                         EXHIBIT 10
08917.443
   Case 4:20-cv-00946 Document 1-10 Filed on 03/13/20 in TXSD Page 10 of 10


    Case 4:19-cv-04238 Document 11 Filed on 12/26/19 in TXSD Page 10 of 10



                                         Respectfully submitted,



                                         /s/ Rhonda J. Thompson
                                         Rhonda J. Thompson
                                         Attorney-In-Charge
                                         State Bar No. 24029862
                                         Southern Dist. No. 17055
                                         Brett D. Gardner
                                         Of Counsel
                                         State Bar No. 24078539
                                         Southern Dist. No. 3016873

                                         THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                         Plaza of the Americas
                                         700 N. Pearl Street, 25th Floor
                                         Dallas, Texas 75201
                                         Telephone: (214) 871-8200
                                         Facsimile: (214) 871-8209
                                         Email: rthompson@thompsoncoe.com
                                         Email: bgardner@thompsoncoe.com

                                         ATTORNEYS FOR DEFENDANTS GEOVERA
                                         SPECIALTY INSURANCE COMPANY, RAMIRO
                                         CAZAS, GAIL LOCKWOOD, AND TEAM ONE
                                         ADJUSTING SERVICES, LLC

                               CERTIFICATE OF SERVICE

        This is to certify that on the 26th day of December, 2019, a true and correct copy of the
foregoing was delivered to the following counsel of record in accordance with the Federal Rules
of Civil Procedure:

        Michael A. Downey
        Mostyn Law
        3810 West Alabama Street
        Houston, TX 77027
        Facsimile: (713) 714-1111
        MADDocketEfile@mostynlaw.com
        Attorney for Plaintiff

                                            /s/ Rhonda J. Thompson
                                            Rhonda J. Thompson

DEFENDANT GAIL LOCKWOOD’S ORIGINAL ANSWER                                                PAGE 10
7593248v1

                                        EXHIBIT 10
08917.443
